David Newbern, Judge, concurring. I reluctantly agree with the result in this case. The statute, Ark. Stat. Ann.. § 67-552 (Repl. 1966), quoted in the majority opinion is subject to an interpretation which would permit a “designation in writing” to be construed as the writing on the certificate itself which, if accepted by the purchaser, could be interpreted readily as his designation. The analogy to a deed conveying land in joint tenancy would be strong. In the case of a deed, the grantee need sign nothing for the conveyance to be effected in that way. Because of the decision in Willey v. Murphy, 247 Ark. 839, 448 S.W. 2d 341 (1969), we are permitted no interpretation of the statute other than the one expressed in the majority opinion. I believe we should make clear, however, that neither Cook v. Bevill, 246 Ark. 805, 440 S.W. 2d 570 (1969), nor Justice v. Ringold, 254 Ark. 11, 491 S.W. 2d 383 (1973), would require the holding we reach here, as in those cases the certificates themselves contained no right of survivor-ship designation. Chief Judge Wright and Judge Pilkinton join in.this concurring opinion.